Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments dated 1/31/22 have been entered. No claims have been cancelled and claims 16-21 have been newly added. This leaves claims 1-21 currently active and pending.
Additionally, the Examiner thanks Applicant for drawing their attention to the typographical error which resulted in claim 14 apparently being rejected in the heading, but not the body. The subject matter of claim 14 was rejected with claims 12 and 13, and as such, the subheading for those claims has been updated to read ‘Regarding claims 12-14.’

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claim is written such that the polyethylene layer forming the bubble(s) is also metallized, like the first or additional polyethylene layers, however, there does not appear to be support in the specification as filed for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US2012/0042981).
Regarding claims 1, 2, 4, 9-11, and 15, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer (12), which may be polyethylene, (Ray para 25, 40, 67) with an aluminum coating on an outer/outside surface (exposed to environment) (Ray para 40, 58, 67; fig 1, item 26), coupled to a thermoformed second polymer layer, which may be polyethylene (Ray para 67), rendering air (gas) filled bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 18). It is noted that while Ray additionally teaches the polymer of the first and second layers may be a polyester, a polyethylene terephthalate, and/or a polypropylene, these are presented in alternative to the polyethylene. Therefore, as these materials are optional in Ray, Ray has embodiments which do not include these materials.
Regarding claim 3, Ray teaches a multilayered thermal insulation as above for claim 1. As Ray teaches the same materials as claimed, it would be expected to be fully capable of being recycled.
Regarding claims 7 and 8, Ray teaches a multilayered thermal insulation as above for claim 1. As Ray teaches the same materials as claimed, it would be expected to function in the same manner as a water and oxygen barrier to some degree.
Regarding claims 12-14, Ray teaches a multilayered thermal insulation as above for claim 1. Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (18) to the first metallized polyethylene layer (12), where the bubble layer (18) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12).
Regarding claim 16, Ray teaches a multilayered thermal insulation as above for claim 15. Ray further teaches a second metalized (62) polyethylene film (20) (Ray para 25, 59, 67; fig 1, items 20, 62) on the opposing side of the bubble layer (18) to the first metallized polyethylene layer (12), where the bubble layer (18) directly contacts the second metallized polyethylene layer (20). Ray further teaches that the exposed/outer surface (62) is the metallized surface of polyethylene layer (12). Finally, Ray teaches that all components may be directly bonded (“coupled”) without intervening layers (Ray para 54), particularly for the thermoformed ‘bubble’ layer and the backing layer (Ray para 67-68).  
Regarding claim 17, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer with a first and second surface (12), which may be polyethylene (Ray para 25, 40, 63, 67; fig 1, item 12), where an aluminum coating is on the first surface (Ray para 40, 58, 67; fig 1, item 26), directly coupled to a thermoformed second polymer layer (Ray para 54, 67, 75), which may also be polyethylene (Ray para 67), rendering air (gas) filled polyethylene bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 18).
Regarding claim 18, Ray teaches a thermally insulating system as above for claim 17. Ray further teaches an additional polyethylene layer (second polymer layer) (16) (Ray para 40, 62; fig 1, item 16) directly coupled to the second surface of the thermoformed bubble polyethylene layer (Ray para 40, 54, 62, 75; fig 1, items 14, 16). It is noted that while Ray further teaches additional layers which may be present (e.g. fig 1, items 18, 20), they are not considered to be part of the claimed ‘system’, rather are additional unrecited elements in view of the ‘comprising’ preamble. As such, both the first polyethylene layer and the second polyethylene layer may be considered ‘external’ to the ‘system’ and therefore are exposed to an environment surrounding the system.
Regarding claim 19, Ray teaches a thermally insulating system as above for claim 17. Ray further teaches an additional polyethylene layer (second polymer layer) (16) (Ray para 40, 62; fig 1, item 16) directly coupled to the second surface of the thermoformed bubble polyethylene layer (Ray para 40, 54, 62, 75; fig 1, items 14, 16) which may be metallized on one or both major surfaces of the second polyethylene layer (Ray para 62), thus providing for the claimed second metallic layer on a first surface of the second polyethylene layer.
Regarding claim 21, Ray teaches a thermally insulating system (Ray para 1) comprising a first polymer layer with a first and second surface (12), which may be polyethylene (Ray para 25, 40, 63, 67; fig 1, item 12), where an aluminum coating is on the first surface (Ray para 40, 58, 67; fig 1, item 26), directly coupled to a thermoformed second polymer layer (Ray para 54, 67, 75), which may also be polyethylene (Ray para 67), rendering air (gas) filled polyethylene bubbles coupled to the first polyethylene film (Ray para 26, 67; fig 1, item 18). It is noted that while Ray further teaches additional layers which may be present (e.g. fig 1, items 16, 18, 20), they are not considered to be part of the claimed ‘system’, rather are additional unrecited elements in view of the ‘comprising’ preamble. As such, both the first polyethylene layer and the polyethylene bubble layer may be considered to have a side ‘external’ to the ‘system’ and therefore exposed to an environment surrounding the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 1 above, and further in view of Becker (US 2002/0139834).
Regarding claims 5 and 6, Ray teaches a multilayered thermal insulation as above for claim 1.
Ray is silent with respect to the thermal insulation being utilized as a package which encloses food.
Ray and Becker are related in the field of metallized polyethylene bubble insulation. Becker teaches a common use of this kind of metallized polyethylene bubble insulation is as a package (Becker para 1), particularly for food items (Becker para 1) as they provide both cushioning and insulation (Becker para 2). It would be obvious to one of ordinary skill in the art to utilize the metallized polyethylene bubble insulation of Ray as a packaging, particularly for food items, as taught by Becker because it would provide packaged items, such as food, with cushioning and insulation.

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Applicant argues on pages 5-7 that Ray does not teach a metalized polyethylene film, but rather a metallized polyethylene terephthalate (polyester) film. Applicant points to Ray’s paragraphs 85 and 89 as support.
The Examiner respectfully disagrees. While Ray does utilize polyethylene terephthalate as a primary embodiment, Ray repeatedly states that the ‘polymeric layer(s),’ i.e. layers other than those referred to as ‘bonding layers,’ may be any of polyethylene terephthalate, polycarbonate, polyethylene, polyimide, etc. See for example paragraphs 40 and 63. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Applicant further argues on page 6 that the ‘polyethylene’ of the claim should be read exclusively to mean only polyethylene, i.e. no polyesters, polypropylene, and/or polyethylene terephthalate.
The Examiner respectfully disagrees. Limitations from the specification are not to be read into the claims, and as written, the claim is open, utilizing ‘comprising’ transitional phrases, and may therefore include additional unrecited elements, see MPEP 2111.03. Further, as above, the Examiner respectfully disagrees that Ray only provides for polyethylene terephthalate and not polyethylene.
Applicant argues on page 7 that claims 5 and 6 are allowable for the same reasons set forth for claim 1. The Examiner respectfully disagrees for the reasons set forth above.
Applicant argues on pages 7 and 8 that new claims 16-21 are allowable for the same reasons set forth for claim 1. The Examiner respectfully disagrees for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        5/6/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781